Citation Nr: 1033633	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  09-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant's service is honorable for Department of 
Veterans Affairs (VA) purposes?


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The appellant served on active duty from June 1972 to February 
1975.

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2008 administrative decision issued by the VA Regional 
Office (RO) in St. Paul, Minnesota, that determined the character 
of the appellant's service was other than honorable.

The appellant testified during a Travel Board hearing in July 
2010 before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The documentation of record, and the appellant's testimony at his 
hearing, reflects that his initial enlistment was terminated 
prior to expiration of his service obligation so he could 
reenlist.  He was discharged from active service pursuant to the 
sentence of a general court-martial (GCM).  As a result of the 
early termination of the first enlistment period, the RO 
determined the appellant's entire period of service was 
conditional, which meant an other than honorable discharge 
characterized the appellant's entire period of service.  See 
38 C.F.R. § 3.13 (2009).  The appellant, of course, asserts that 
his first period of active duty service should be characterized 
as honorable.  The service personnel records are not of record 
for the Board's review.  Only some of the documents related to 
the appellant's conviction by GCM and a 1976 RO administrative 
decision are in the claims file.  Thus, on remand, VA must 
attempt to obtain a copy of the appellant's Official Military 
Personnel File (OMPF) and/or Military Personnel Record Jacket 
(MPRJ) to ascertain the events leading to his eventual GCM, 
including any other disciplinary actions.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the 
appellant's Official Military Personnel File 
(OMPF) and/or Military Personnel Record 
Jacket (MPRJ) to ascertain the events leading 
to his eventual GCM, including any other 
disciplinary actions.  In doing so, contact 
the National Personnel Records Center (NPRC), 
the Department of the Army and any other 
records custodian.  In contacting the NPRC, 
the service department or any other records 
custodian, submit copies of the appellant's 
DD Forms 214.  Associate all 
responses/documents obtained with the claims 
file.  All efforts to obtain these records, 
and the responses received, must be 
documented in the claims file, and must 
continue until it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile. 

2.  After 1 above is complete, review the 
appellant's claim de novo in light of any 
additional evidence obtained, to determine if 
in fact the appellant's entire period of 
service was conditional.  If any benefit 
sought is not granted to the appellant's 
satisfaction, furnish him and his 
representative a supplemental statement of the 
case and give them an opportunity to respond 
before the case is returned to the Board for 
further appellate consideration, if otherwise 
in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  VA will notify him if further action is required on 
his part.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


